Motion by respondents for reargument referred to the court that rendered the decision. Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied. On the court’s own motion, the decision handed down April 11, 1960 is amended by striking therefrom the last sentence and by substituting therefor the following sentence: The decision in Laff v. Laff (5 Misc 2d 554, affd. 4 A D 2d 874) is not controlling here, since it was rendered after a trial of the issues involved and since the power of attorney authorizing a Mexican lawyer to appear for the defendant in that action was before the court and the court found it to be valid. Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.